Citation Nr: 0624165	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-06 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to August 29, 2003, 
for the award of nonservice-connected disability pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to March 
1982; however, the character of his service from May 19, 
1978, to March 5, 1982, is considered a bar to all benefits 
administered by the Department of Veterans Affairs (VA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2003 by the VA Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  Neither a formal nor informal claim of entitlement to 
nonservice-connected disability pension was received prior to 
August 29, 2003.


CONCLUSION OF LAW

The requirements for an effective date prior to August 29, 
2003, for the award of nonservice-connected disability 
pension have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, the 
veteran filed his claim of entitlement to nonservice-
connected disability pension in August 2003 and the initial 
decision granting such benefits, effective August 29, 2003, 
was issued in October 2003.  Thereafter, the veteran appealed 
with respect to the propriety of the assigned effective date.  
The Board notes that effective date claims are generally 
considered to be "downstream" issues from the original 
grant of service connection.  VA's General Counsel issued an 
advisory opinion holding that separate notice of the VA's 
duty to assist the veteran and of his concomitant 
responsibilities in the development of his claim involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  See VAOPGCPREC 8-2003.  As such, in 
September 2003, prior to the initial decision on the claim, 
the veteran was provided with notice of the VCAA and what 
evidence was necessary to substantiate his nonservice-
connected disability pension claim.  Additionally, a March 
2004 letter further advised the veteran of VA's duties to 
notify and assist, as well as the evidence necessary to 
substantiate his effective date claim.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).   In this regard, the September 
2003 and March 2004 letters advised him of the evidence that 
VA would attempt to obtain and what evidence he was 
responsible for identifying or submitting to VA.  Moreover, 
while the September 2003 letter informed him of what evidence 
was needed to substantiate his nonservice-connected 
disability pension claim, the March 2004 letter advised the 
veteran of the evidence necessary to grant an earlier 
effective date for the award of such benefits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Pertinent to the fourth element, the March 2004 letter 
advised the veteran to provide VA with any additional 
evidence or information he may have pertaining to his claim.  
For these reasons, to decide the appeal would not be 
prejudicial error to the veteran.
  
All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, since each 
of the four content requirements of the VCAA notice have been 
fully satisfied, there is no prejudicial error to the veteran 
in deciding his claim.

With respect to VA's duty to assist, the Board notes that VA 
treatment records were reviewed by both the RO and the Board 
in connection with adjudication of the veteran's claim.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained for an equitable 
disposition of his claim.  Moreover, as the veteran has been 
assigned the earliest possible effective date under VA 
regulations, namely the date of his claim, and his arguments 
on appeal are limited to his interpretation of governing 
legal authority, all pertinent information and evidence is 
already contained in the claims file.  There is no 
outstanding information or evidence that would help 
substantiate the veteran's claim.  VA's General Counsel has 
held that in cases where a claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit, VA is not required to provide notice of, or 
assistance in developing, the information and evidence 
necessary to substantiate such a claim under 38 U.S.C.A. 
§§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  
For these reasons, to decide the appeal would not be 
prejudicial error to the veteran.

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case. 
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim.

II.  Analysis

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The effective date of an award of VA nonservice-connected 
disability pension shall be fixed in accordance with the 
facts found, but shall not be earlier than the date 
entitlement arose.  38 C.F.R.§ 3.400(b).  For a pension claim 
received on or after October 1, 1984, except as provided by 
(b)(1)(ii)(B) of this section, the effective date will be the 
date of receipt of the claim.  38 C.F.R. § 3.400(b)(1)(ii).  

The exception under (b)(1)(ii)(B) of 38 C.F.R. § 3.400 
provides that if, within one year from the date on which the 
veteran first became permanently and totally disabled, the 
veteran files a claim for a retroactive award and establishes 
that a physical or mental disability, which was not the 
result of the veteran's own willful misconduct, was so 
incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension may 
be effective from the date of receipt of claim or the date on 
which the veteran became permanently and totally disabled, 
whichever is to the advantage of the veteran.  While rating 
board judgment must be applied to the facts and circumstances 
of each case, extensive hospitalization will generally 
qualify as sufficiently incapacitating to have prevented the 
filing of a claim.  38 C.F.R. § 3.400(b)(1)(ii)(B).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. 3.1(p); Brannon v. West, 12 Vet.  App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199(1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello at 199 (holding that 38 C.F.R. § 
3.155(a) does not contain the word  "specifically," and 
that making such precision a prerequisite  to acceptance of a 
communication as an informal claim would  contravene judicial 
precedents and public policies underlying  the statutory 
scheme).  To determine when a claim was received, the Board 
must review all communications in the claims file that may be 
construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.  

In this case, the RO received the veteran's claim for 
nonservice-connected pension on August 29, 2003.  The RO 
granted such benefits in a rating decision dated in October 
2003, effective August 29, 2003, the date of receipt of the 
claim.  The veteran contends that he is entitled to an 
effective date of July 24, 1997, as such was the date that he 
became permanently and totally disabled as a result of a 
stroke.  

The Board initially notes that the exception under 
(b)(1)(ii)(B) of 38 C.F.R. § 3.400 is inapplicable in the 
instant case as there is no evidence that, within one year 
from the date on which the veteran first became permanently 
and totally disabled, he filed a claim for a retroactive 
award.  Specifically, the evidence of record, to include VA 
medical records and the veteran's own statements, reflects 
that he suffered a cerebrovascular accident in 1997.  
However, he did not file a claim seeking either service 
connection or pension benefits based on such disability until 
March 1999.  Therefore, the veteran is not entitled to the 
exception under 38 C.F.R. § 3.400(b)(1)(ii)(B).

The Board notes that VA received the veteran's claim for 
service connection for brain damage on March 10, 1999.  Under 
38 C.F.R. § 3.151(a), a claim for compensation may be 
considered to be a claim for pension, and a claim for pension 
may be considered to be a claim for compensation.  The 
greater benefit will be awarded unless the claimant 
specifically elects the lesser benefit.  The Secretary of VA 
is not, however, automatically required to treat every 
compensation claim as also being a pension claim or vice 
versa.  Rather, the Secretary must exercise his discretion in 
determining the nature of a claim by reviewing the contents 
of the application and the evidence in support thereof.  
Stewart v. Brown, 10 Vet. App. 15, 18 (1997).  

However, upon review of the veteran's March 1999 claim, 
submitted on VA Form 21-526 (Veteran's Application for 
Compensation or Pension), the Board finds nothing evidencing 
a belief in entitlement to pension benefits.  Specifically, 
the veteran drew an "X" through the sections regarding his 
employment and net worth.  Moreover, in the "Remarks" 
section, he indicated that he was filing for service 
connection disability benefits.  The Board further notes that 
the veteran did not mention pension benefits, discuss his 
financial status, submit any financial information in support 
of a pension claim, or specifically indicate that he was 
electing the lesser benefit (pension) over the greater 
benefit (disability compensation).  Moreover, after the RO 
denied the veteran's claim for service connection for brain 
damage in a rating decision dated in October 2000, the 
veteran did not respond by clarifying that he was also 
seeking pension benefits.  Given these facts, the Board 
construes the March 10, 1999, application as a claim for 
service-connected benefits only. 

As the veteran did not file any document that can be 
construed as a claim for nonservice-connected disability 
pension prior to August 29, 2003, the Board concludes that 
the criteria for entitlement to an effective date prior to 
August 29, 2003, for the award of nonservice-connected 
disability pension have not been met.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim.  Rather, the preponderance of the evidence is against 
the claim; it must therefore be denied.


ORDER

An effective date prior to August 29, 2003, for the award of 
nonservice-connected disability pension is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


